Citation Nr: 0335974	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant's spouse served as a member of the Philippine 
Commonwealth Army from August 1941 to August 1942, and with 
the regular Philippine Army from March 1945 to June 1946.  
The appellant's spouse died in October 1972.  The appellant 
is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in December 2002 and 
a substantive appeal was received in December 2002.  The 
appellant failed to report for a March 2003 personal hearing 
at the RO.


FINDINGS OF FACT

1.  Service department records show that the appellant's 
spouse served as a member of the Philippine Commonwealth Army 
from August 1941 to August 1942, and with the regular 
Philippine Army from March 1945 to June 1946; he died in 
October 1972.

2.  The appellant filed her claim for accrued benefits in 
January 2002.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for purposes of 
entitlement to VA nonservice-connected death pension benefits 
have not been met. 38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2003).

2.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The March 2002 RO 
letter informs the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 f.3d 1334 (Fed. 
Cir. 2003).  However, in the present case, the appellant, via 
a phone call from her granddaughter to the RO, has indicated 
that she has no additional evidence to submit in connection 
with her claim.  Moreover, in a September 2002 communication, 
the appellant indicated that she had submitted all possible 
records in support of her claim.  Under these circumstances, 
the Board therefore finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished by the RO pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  It is clear from communications 
from the appellant that she seeks appellate review without 
further delay.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes available 
service records, a certificate of death service and private 
medical records.  Moreover, no additional pertinent evidence 
has been identified by the appellant as relevant to this 
issue.  Under these circumstances, the Board finds no further 
action is necessary to assist the appellant with the claim.

Analysis

Entitlement to nonservice-connected pension benefits

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945, and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.8 (c) and (d).  Active service will be the period certified 
by the service department. 38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

As noted in the introduction, service department records show 
that the appellant's spouse served as a member of the 
Philippine Commonwealth Army from August 1941 to August 1942, 
and with the regular Philippine Army from March 1945 to June 
1946.  The provisions discussed above clearly preclude the 
granting of benefits for nonservice connected pension for 
individuals who served with the Philippine Commonwealth Army 
and/or the regular Philippine Army.  Where a claim is for a 
benefit not provided by law, it is properly denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to Accrued Benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran.  38 C.F.R. 
§ 3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in October 1972.  The record shows 
that the appellant filed her claim for accrued benefits in 
January 2002.  Thus, her application was submitted outside 
the permissible filing period provided by the regulations.  
As such, her claim for accrued benefits cannot be granted.  
The law is controlling as to this issue.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



